Title: From Thomas Jefferson to Van Staphorst & Hubbard, 6 November 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia Nov. 6. 1792

It is important that Mr. Short should recieve the inclosed letter; yet more important that it should get to no other hand than his. Being incertain whether he may not have left the Hague on a special mission to Madrid, before this reaches you I take the liberty of putting it under your cover, and of praying if he be gone, that you will keep it in your hands for his orders, unless a conveyance should occur in which you can put perfect confidence, and an assurance that it shall go into no post office. I have the honor to be Gentlemen Your most obedt & most humble servt

Th: Jefferson

